SULLIVAN, Judge
(concurring in part and in the result):
I concur with my Brother’s analysis on The Public Safety Exception. On the search and seizure issue, although I join the Chief Judge’s rejection of Judge Cox’ expansive view, I would hold the evidence constitutionally admissible under the good-faith exception to the exclusionary rule. United States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984). See Mil. R.Evid. 311(b)(3)(C), Manual for Courts-Martial, United States, 1984. This is consistent with my general approach to similar constitutional questions raised at courts-martial. See United States v. Roa, 24 MJ 297, 302-03 (CMA 1987) (Sullivan, J., concurring in the result). See generally United States v. Battles, 25 MJ 58, 60 (CMA 1987); United States v. Johnston, 24 MJ 271, 274 (CMA 1987).